Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or fairly suggest a drinking device comprising a cap for attaching to the top of a beverage can, a tube extending from the cap and a piercing element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARY E WEHNER whose telephone number is (571)272-4715.  The examiner can normally be reached on 9am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/CARY E WEHNER/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        



Conferee: /CSW/
Conferee: /E.D.L/                 SPRS, Art Unit 3993